             Case 5:17-cr-00390-JS Document 283 Filed 09/24/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                      :           CRIMINAL ACTION
                                                  :
      v.                                          :           No. 17-390-2
                                                  :
    SCOTT ALLINSON                                :

                                            ORDER

           AND NOW, this 24th day of September, 2019, upon consideration of Defendant Scott

Allinson’s Motions for Reconsideration of his Motion to Compel Certain Post-Verdict Discovery

Relief and Post-Trial Motions for Relief, it is ORDERED the Motions (Document 277 & 282) are

DENIED.1



1
   On October 22, 2018, Defendant Edwin Pawlowski filed a motion to compel, alleging the
Government failed to turn over evidence it was required to provide to the defense pursuant to
Brady v. Maryland, 373 U.S. 83, 87 (1963), and requesting the improperly withheld materials be
provided. Co-Defendant Scott Allinson joined in the motion, and neither Pawlowski nor Allinson
requested a hearing on the motion. In its response to the motion, the Government addressed each
category of materials Pawlowski and Allinson sought, explaining that the requested materials
either had been produced by the Government or were not in the Government’s possession, custody,
or control. Neither Pawlowski nor Allinson sought leave to file a reply. On December 10, 2018,
the Court denied the motion to compel, crediting the Government’s unrebutted explanation and
finding Pawlowski had failed to explain why most of the requested materials were Brady materials.
Allinson moved for reconsideration on December 20, 2018. On January 17, 2019, the Court denied
the motion for reconsideration, reasoning the Government did not have a duty to examine the
contents of the Fleck computer or a cell phone belonging to Ruchlewicz. See Order, Jan. 17, 2019,
ECF No. 262. Allinson also failed to explain how the evidence was Brady material, because “pure
speculation that exculpatory information might exist is insufficient to sustain a Brady claim.”
United States v. Meehan, No. 11-440-1, 2016 WL 4901128, at *20 (E.D. Pa. Sept. 15, 2016)
(quoting United States v. Georgiou, 777 F.3d 125, 141 (3d Cir. 2015)).
        On January 25, 2019, Allinson’s counsel submitted an affidavit, stating that a “discovery
spreadsheet and other documentation” the Government turned over to Pawlowski in response to
the initial motion to compel had not been turned over to Allinson. The Court held a status
conference on February 5, 2019. On February 7, 2019, with the Government’s consent, the Court
vacated its January 17, 2019, Order in part and permitted the parties 120 days to conduct discovery
necessary to evaluate a Brady claim.
        The parties disagreed as to how discovery should proceed and on April 30, 2019, Allinson
filed a motion to compel seeking (a) “an index of all evidence in its possession that was not
provided to Defense Counsel in pre-trial discovery and which it now contends were available only
          Case 5:17-cr-00390-JS Document 283 Filed 09/24/19 Page 2 of 3




for inspection”; (b) such evidence for inspection; and (c) “whatever document and/or
communication it now contends informed, notified or otherwise advised Defense Counsel pre-trial
that there was evidence in its possession that was available only by request for inspection.”
Allinson Mot. Compel, 3–4, ECF No. 270. On July 2, 2019, the Court granted in part and denied
in part Allinson’s motion to compel, ordering the Government to make available for inspection
Mike Fleck’s personal desktop computer and denying the rest of the motion. See Order, July 2,
2019, ECF No. 276. Allinson subsequently filed the above-referenced motion for reconsideration.
On September 12, 2019, Allinson also filed the above-referenced motion for reconsideration for
post-trial relief requesting a new trial.
        “[M]otions for reconsideration may be filed in criminal cases.” United States v. Fiorelli,
337 F.3d 282, 286 (3d Cir. 2003). A motion for reconsideration may be granted where the moving
party shows one of the following grounds: “(1) the availability of new evidence not previously
available; (2) an intervening change in controlling law; or (3) the need to correct a clear error of
law or to prevent manifest injustice.” See United States v. Georgiou, No. 09-88, 2011 WL
6150596, at *5 (E.D. Pa. 2011), aff’d, 777 F.3d 125 (3d Cir. 2015).
        Although Allinson fails to specify which of these grounds provides the basis for his motion,
Allinson argues his motion for reconsideration should be granted because the Government has
misrepresented what evidence was required to be requested. To date, Allinson asserts there is
additional evidence withheld beyond Fleck’s personal desktop computer. To this Court, the
Government has only represented Fleck’s computer as the evidence withheld from Allison.
Nonetheless, Allinson argues there is outstanding and unexamined material that may contain
information material to guilt or punishment.
        This argument is unpersuasive. Specifically, Allinson advances the same arguments as he
did in his first motion for post-trial motions and his April 30, 2019, motion to compel. This Court
has already addressed Allinson’s arguments and nothing in Allinson’s motions for reconsideration
persuades the Court to reach a different conclusion.
        The Government has represented that only Fleck’s desktop computer was not produced
during pre-trial discovery. The Court finds no reason to discount these representations in light of
the Government’s duty to produce under Brady. Despite Allinson’s argument that other evidence
exists, Allinson cannot point to any such evidence with any specificity or any likelihood that it
holds material evidence. See Meehan, 2016 WL 4901128, at *20 (“[P]ure speculation that
exculpatory information might exist is insufficient to sustain a Brady claim.”). Accordingly,
Allinson’s motion for reconsideration of his motion to compel certain post-verdict discovery relief
is denied.
        Further, with regard to his request for reconsideration of his post-trial motions for relief,
Allinson has failed to come forward with any exculpatory or material evidence lying within the
evidence the Court did compel the Government to produce—specifically, Fleck’s computer.
Considering this, Allinson has not established a basis for the Court to revisit its prior analysis of
Allinson’s post-trial relief by showing new evidence, an intervening change in the law, clear error,
or manifest injustice. See Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)
(holding reconsideration is appropriate if the party seeking reconsideration shows an intervening
change in the controlling law, the availability of new evidence that was not previously available,
or the need to correct a clear error of law or fact or to prevent manifest injustice). As a result, and
because Allinson’s motion for reconsideration of his post-trial motions for relief assert the same
arguments as his prior motions—which this Court has denied—Allinson’s request for
                                                  2
          Case 5:17-cr-00390-JS Document 283 Filed 09/24/19 Page 3 of 3




                                                              BY THE COURT:




                                                               /s/ Juan R. Sánchez
                                                              Juan R. Sánchez, C.J.




reconsideration of his post-trial motions for relief—in which he seeks a new trial or granting of his
motion to compel—is denied.
                                                 3
